Johnson, J.
(dissenting) — The majority improperly interprets a statute that has a limited and specific application and extends it to an arbitration proceeding conducted under a collective bargaining agreement. Neither the language of the statute nor our cases support the majority’s interpretation.
The language of RCW 49.48.030 is plain:
In any action in which any person is successful in recovering judgment for wages or salary owed to him [or her], reasonable *53attorney’s fees, in an amount to be determined by the court, shall be assessed against said employer or former employer ....
This statute does not need the tortured reading given to it by the majority.18 Simply stated, a person is entitled to reasonable attorney fees in an action in which he or she successfully recovers a judgment for wages or salary owed. But here, the lawsuit spawning this appeal was filed after the employees prevailed in arbitration and when no wages remained owing. The majority ignores this fact and goes on to rewrite the statute by expansively interpreting “action” to include arbitration proceedings. Our case law does not support the majority’s position.19
To fall within the gamut of RCW 49.48.030, a person must successfully bring an action to recover a judgment for wages or salary due. Though we have not decided whether an “action” under RCW 49.48.030 includes arbitration proceedings, this issue is not new to us. The majority relies on a dictionary definition of “action” as, in part, a “judicial proceeding.” Majority at 40-41. It concludes from this that because we have characterized, in dicta, arbitration as both judicial and nonjudicial, “nothing in the ‘plain language’ of ‘action’ prevents us from interpreting it to include arbitration proceedings.” Majority at 41 (relying on Boyd v. Davis, 127 Wn.2d 256, 263, 897 P.2d 1239 (1995); Tombs v. N.W. Airlines, 83 Wn.2d 157, 161-62, 516 P.2d 1028 (1973); N. State Constr. Co. v. Banchero, 63 Wn.2d 245, 249, 386 P.2d 625 (1963)). Even accepting the majority’s assumption that “action” is synonymous with “judicial,” the very cases upon *54which the majority relies are clear: arbitration is not the exercise of judicial authority. We have held:
[W]hen dealing with the actual nature of arbitration itself we have not considered the function judicial. Rather, it has been deemed a substitute for judicial action. It is a procedure designed to reach settlement of controversies, by extrajudicial means, before they reach a point at which one must resort to judicial action. In short, the very purpose of arbitration is to avoid courts and the formalities, the delay, the expense and the vexation of ordinary litigation.
Grays Harbor County v. Williamson, 96 Wn.2d 147, 153, 634 P.2d 296 (1981) (citation omitted) (citing Thorgaard Plumbing & Heating Co. v. King County, 71 Wn.2d 126, 131-32, 426 P.2d 828 (1967)).
If that were not clear enough, in Thorgaard, upon which Williamson relied^ we said: “[a]n action is a prosecution in a court for the enforcement or protection of private rights and the redress of private wrongs. . . . An arbitration proceeding is not had in a court of justice. . . . The very purpose of arbitration is to avoid the courts insofar as the resolution of the dispute is concerned. . . . [T]here is a difference between an action and an arbitration proceeding; that arbitration is a substitute for, rather than a mere prelude to, litigation.” Thorgaard, 71 Wn.2d at 130-32 (footnotes and citations omitted). The majority refuses to follow Thorgaard because that case construed chapter 7.04 RCW and this case concerns chapter 49.48 RCW. That position does not make sense in light of the majority’s total reliance on cases construing chapter 7.04 RCW. Majority at 41 (citing Boyd, 127 Wn.2d at 263; Tombs, 83 Wn.2d at 161-62; Banchero, 63 Wn.2d at 249).20
*55If the majority dismisses Thorgaard because it construed chapter 7.04 RCW, it must also dismiss Boyd, Tombs and Banchero since each of them also construed chapter 7.04 RCW. The majority dismisses Thorgaard and misrepresents Boyd, Tombs, and Banchero because the principles discussed therein do not depend on what chapter of the legislative title is at issue. Rather, these cases focus on the fundamental distinction we have always drawn between arbitration and judicial proceedings. In understanding the words of the statute, I would follow these clear principles and draw the same distinction we have always drawn between arbitration and an “action.”
RCW 49.48.030, by its terms, applies when a lawsuit is brought and the plaintiff successfully recovers judgment for wages or salary owed. It does not apply to arbitration. I would reverse the Court of Appeals, hold the statute does not apply to this case, and hold the union cannot recover attorney fees.
Madsen, J., concurs with Johnson, J.

 The majority accuses the City of Everett of ignoring the remedial nature of RCW 49.48.030 “and the rules of construction that Washington courts have attached to it.” Majority at 34. But the majority itself ignores that “[a] statute ... clear on its face is not subject to judicial construction.” State v. J.M., 144 Wn.2d 472, 480, 28 P.3d 720 (2001). Contrary to the majority’s implication, a court cannot legitimately attach a canon of construction to a statute if the statute is not subject to construction. Courts are not free to stake a claim on a statute and declare it subject to judicial construction regardless of its clarity.


 This statute has existed in relevant part since 1888. See Laws op 1971,1st Ex. Sess., ch. 55, § 3. Until today, no opinion of this court has held this statute applicable to arbitration proceedings.


 The majority relies upon these cases for the proposition that arbitration may be judicial in nature. Majority at 37-38. However, Tombs simply analogized arbitration to the judicial process and required the basic due process safeguards that allow courts to treat arbitration results as fair. See Tombs, 83 Wn.2d at 161 (arbitrators need not follow rules of law but must afford participants reasonable notice of time and place of hearing and reasonable opportunity to be heard). Neither Boyd nor Banchero remotely suggest arbitration may be “judicial” in nature.